      Case 1:20-cv-03083-GBD-BCM Document 34 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         2/8/2021
VANDYKE JOHNSON,
                Plaintiff,
                                                     20-CV-3083 (GBD) (BCM)
        -against-
                                                     ORDER
CITY OF NEW YORK, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Defendant Bronx Health Care System (Bronx Health Care) filed a motion to dismiss

(Dkt. No. 30) on February 5, 2021. The motion fails to comply with Local Civil Rule 12.1 in that

it does not include the required notice to the plaintiff, who is proceeding pro se, concerning the

various materials outside the pleadings relied upon in the motion.

        The required notice, the full text of which appears in Local Civil Rule 12.1, is required to

be served and filed "at the time the motion is served."

        It is hereby ORDERED that Bronx Health Care shall (1) re-serve its motion to dismiss

and supporting documents on the pro se plaintiff, including the notice described in Local Civil

Rule 12.1; and (2) re-file its motion papers, including the Local Civil Rule 12.1 notice, together

with a certificate of service.

        Chambers staff will mail a copy of this Order to pro se plaintiff Vandyke Johnson.

        The Clerk of Court is respectfully directed to close the motion at Dkt. No. 30.

Dated: New York, New York
       February 8, 2021

                                                  SO ORDERED.



                                                  _______________________________
                                                  BARBARA MOSES
                                                  United States Magistrate Judge
